Exhibit 10.2



 

FIRST AMENDMENT TO

AGREEMENT OF PURCHASE AND SALE

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”) is
made and entered into as of December 11, 2013 (the "Amendment Effective Date''),
by and between THE AVENTINE GREENVILLE, LLC, a Delaware limited liability
company (“Seller”) and TRADE STREET OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“Buyer”).

 

W I T N E S S E T H :

 

WHEREAS, Purchaser and Seller entered into that certain Purchase and Sale
Agreement dated December 5, 2013 (the “Contract”), with respect to certain real
property located in Greenville County, South Carolina, and being more
particularly described in the Contract; and

 

WHEREAS, Purchaser and Seller desire to amend the Contract as hereinafter set
forth.

 

NOW, THEREFORE, for and in consideration of mutual covenants contained herein,
the sum of Ten Dollars ($10.00) and other good and valuable consideration, paid
by each of the parties hereto to the other, the receipt and sufficiency of which
are hereby acknowledged, Purchaser and Seller hereby agree as follows:

 

1.                  Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings respectively ascribed to them in the
Contract.

 

2.                  Extension of Inspection Date. The first sentence of Section
3.2 of the Contract is hereby deleted in its entirety and the following is
substituted in lieu thereof:

 

"Seller agrees that in the event Purchaser determines, in Purchaser's sole and
absolute discretion, that it does not wish to acquire the Property for any
reason or no reason, then Purchaser shall have the right to terminate this
Agreement by giving written notice of such termination to Seller on or before
December 26, 2013 (the "Inspection Date'').”

 

3.                  Ratification. Except as amended hereinabove, the Contract
remains unmodified and is hereby ratified and confirmed for all purposes and in
all respects.

 

4.                  Counterparts. The First Amendment may be executed in
multiple, telecopied counterparts, all of which should constitute one and the
same instrument.

 

5.                  Entire Agreement. The Contract, as amended by this First
Amendment, constitutes the entire agreement of the parties with respect to the
subject matter thereof and fully supersedes any and all prior or contemporaneous
written or oral agreements and understandings between the parties pertaining to
such subject matter.

 

6.                  Time of the Essence. Time is of the essence with respect to
the Contract and this First Amendment.

 

[Signature pages follow]

 



 

 

  

IN WITNESS WHEREOF, the Purchaser and Seller have executed this First Amendment
as of the Amendment Effective Date.

 

[intentionally left blank]       SELLER:           THE AVENTINE GREENVILLE, LLC,
a Delaware limited liability company           By: Flournoy Development Company,
LLC, a Georgia limited liability company, its Manager             By: /s/ Red
Dawson       Red Dawson, Vice President                   PURCHASER:       TRADE
STREET OPERATING PARTNERSHIP, LP, a Delaware limited partnership           By:
Trade Street OP GP, LLC, a Delaware limited liability company, its general
partner       By: Trade Street Residential, Inc., a Maryland corporation, its
sole member             By: Trade Street Residential, Inc., a
Maryland corporation,  its sole member                     By: /s/ David Levin  
  Name: David Levin     Title: President



 



 

